The application of the above-named defendant for a review of the sentence of 10 years on Count 1,5 years on Count II, consecutive plus restitution of $692 per month imposed on January 18,1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The Defendant shall serve a 10 year sentence on Count I and a 5 year sentence on Count II, to be served concurrently to each other. Upon release from prison, the Defendant shall be required to pay restitution amounting to 20% of his gross salary per month, until the total amount paid is $62,797 plus an interest rate of 10% per annum on the unpaid balance.
The reasons for the reduction in sentence are:
(1) There was no presentence report
(2) The Defendant is 46 years old with no prior criminal record
(3) The original amount of monthly restitution required by the Court was excessive and highly unrealistic for this individual.
JUDGE SALANSKY
ABSTAINS.
We wish to thank Carolyn Zimmet of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky